UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                          _____________________

                              No. 99-60010
                            Summary Calendar
                         _____________________

                PIONEER CONCRETE OF ARKANSAS, INC.,

                                           Petitioner-Cross-Respondent,

                                  versus

                  NATIONAL LABOR RELATIONS BOARD,

                                     Respondent-Cross-Petitioner.
_________________________________________________________________

              Petition for Review of an Order of the
                  National Labor Relations Board
                           (26-CA-18610)
_________________________________________________________________

                            September 2, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

      Pioneer Concrete of Arkansas, Inc., challenges a NLRB order to

bargain with the Chauffeurs, Teamsters and Helpers, Local Union No.

878   (Teamsters),    and   the   International   Union   of   Operating

Engineers, AFL-CIO, Local Union 382 (Operating Engineers).          NLRB

seeks enforcement of that order.

      In 1998, Pioneer purchased three companies owned by one

person.   The 31 employees of one were then represented by the

Teamsters; the 23 employees of another, by the Operating Engineers;

the 22 employees of the third were not represented.       The purchased

companies’ 76 employees were retained by Pioneer.

      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     After Pioneer refused the unions’ demands for recognition as

the bargaining representatives for the 54 former employees of the

two unionized purchased companies, the unions charged that Pioneer

had engaged in unfair labor practices.     An ALJ held that Pioneer

committed such practices by refusing to recognize and bargain with

the unions.   The Board adopted the ALJ’s recommended order.

     Claiming that it is operating as a single fully integrated

business unit, Pioneer contends that the Board erred by concluding

(1) that there was substantial continuity between the work forces

of the purchased companies and Pioneer’s work force; (2) that there

was substantial continuity in managerial control and operations;

and (3) that the former bargaining units are still appropriate.

Pioneer maintains that the Board’s decision violates fundamental

principles of the National Labor Relations Act by mandating dual

representation and by fomenting industrial disputes and upheaval.

     Pursuant to our review of the record and briefs, we conclude

that the Board’s legal conclusions are reasonable, consistent with

the NLRA, and based on factual findings that are supported by

substantial   evidence.   See,   e.g.,   Selkirk   Metalbestos,   North

America, Eljer Mfg., Inc. v. NLRB, 116 F.3d 782, 786-87 (5th Cir.

1997). Accordingly, the petition for review is DENIED and the

cross-petition for enforcement is GRANTED.

                             REVIEW DENIED; ENFORCEMENT GRANTED




                                 - 2 -